IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lance Riley,                                 :
                          Petitioner         :
                                             :
            v.                               :       No. 1115 C.D. 2021
                                             :       Submitted: May 27, 2022
Pennsylvania Parole Board,                   :
                        Respondent           :



BEFORE:        HONORABLE PATRICIA A. McCULLOUGH, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                     FILED: July 21, 2022


      Lance Riley (Riley) petitions for review (Petition) of the Pennsylvania Parole
Board’s (Parole Board) order, which affirmed the Parole Board’s decision
recommitting Riley as a convicted parole violator (CPV), denying Riley credit for
time spent at liberty on parole, and recalculating his maximum sentence date. On
appeal, Riley asserts (1) that the Parole Board abused its discretion when it denied
Riley credit for time spent at liberty on parole since it improperly relied on his
medical condition as a basis and (2) that the Parole Board failed to credit Riley for
time spent in custody under a Parole Board detainer. After review, we affirm.
      In 2016, the Court of Common Pleas of the 39th Judicial District (Franklin
County Branch) (trial court) sentenced Riley to an aggregate term of incarceration
of 9 months, 23 days minimum to 3 years maximum for one count of possession
with intent to deliver drugs and one count of criminal use of a communication
facility. Certified Record (C.R.) at 1. On March 21, 2017, the Parole Board granted
Riley parole and subsequently released him from state incarceration. C.R. at 4. At
the time of his release, Riley’s maximum sentence date was September 27, 2019.
C.R. at 6.
      On August 29, 2018, Chambersburg police officers arrested Riley on new
charges of receiving stolen property, possession with intent to deliver drugs, and
possession of a firearm by a prohibited person. C.R. at 13. Riley failed to post bail
and remained incarcerated on those charges, as well as the Parole Board’s detainer
pending disposition of the charges. C.R. at 1, 29, 105. On October 2, 2019, a jury
convicted Riley of receiving stolen property and possession with the intent to deliver
drugs. C.R. at 33. The trial court sentenced Riley to a term of incarceration of 30
to 120 months on the receiving stolen property conviction and a consecutive term of
24 to 120 months on possession with intent to deliver drugs. C.R. at 33.
      On March 18, 2020, the Parole Board held a revocation hearing. C.R. at 56-
66. At the hearing, Riley did not dispute his new criminal convictions. C.R. at 61.
By decision recorded on June 4, 2020, the Parole Board recommitted Riley to a state
correctional institution as a CPV to serve 24 months and denied him credit for time
spent at liberty on parole. C.R. at 94. The Parole Board indicated that it denied
credit for time spent at liberty on parole because (1) Riley “committed a new
conviction that is the same or similar to the original offense” and (2) Riley
“continues to demonstrate unresolved drug and/or alcohol issues.” C.R. at 71. The
Parole Board calculated Riley’s parole violation maximum date as June 1, 2022.
C.R. at 95.



                                          2
      In response, Riley challenged the Parole Board’s decision through an
administrative appeal. Riley argued that the Parole Board failed to account for five
months of time between October 2019 and March 2020, when he was in Department
of Corrections custody, and therefore the Parole Board failed to correctly calculate
his minimum and maximum sentence. C.R. at 96. On August 5, 2021, the Parole
Board denied Riley’s administrative appeal.
      Riley filed his Petition with this Court. In his Petition, Riley advances two
issues. First, Riley argues that the Parole Board abused its discretion when it denied
Riley credit for time spent at liberty on parole since it improperly relied on his
medical condition as a basis. Second, Riley argues that the Parole Board failed to
credit Riley for time spent in custody under a Parole Board detainer.
      Before we consider the merits of Riley’s first issue, we must address the
Parole Board’s assertion that this issue has been waived. Our review of quasijudicial
orders is conducted on the record made before the government unit and “only
questions raised before the government unit shall be heard or considered[.]” Pa.
R.A.P. 1551(a). In appeals to the Parole Board, prisoners seeking administrative
relief are required to specify the facts and legal basis for which relief should be
granted. McCaskill v. Pa. Bd. of Prob. & Parole, 631 A.2d 1092 (Pa. Cmwlth.
1993). It is well settled that issues not raised before the Parole Board at either the
revocation hearing or in the administrative appeal are waived and cannot be
considered for the first time on appeal. Jacobs v. Pa. Bd. of Prob. & Parole, 958
A.2d 1110 (Pa. Cmwlth. 2008).
      In his administrative appeal to the Parole Board, Riley failed to raise any
allegations of error with respect to the Parole Board’s consideration of his alleged
medical condition. This issue is raised for the first time in Riley’s brief in this



                                          3
appeal. Because Riley failed to raise this argument before the Parole Board, the
issue is waived for purposes of appeal to this Court.1
       Turning to Riley’s second issue, Riley asserts that the Parole Board should
have credited him for the time he spent incarcerated from August 29, 2018, until
March 25, 2020, because he was subject to the Parole Board’s detainer during that
time and was thus not at liberty on parole. The law regarding presentence credit is
well-settled. When a parolee is “held in custody solely because of a detainer lodged
by the Parole Board and has otherwise met the requirements for bail on the new
criminal charges, the time he spent in custody shall be credited against his original
sentence.” Gaito v. Pa. Bd. of Prob. & Parole, 412 A.2d 568, 571 (Pa. 1980).
However, if a parolee “remains incarcerated prior to trial because he has failed to
satisfy bail requirements on the new criminal charges, then the time spent in custody
shall be credited to his new sentence.” Id. at 571. While Riley suggests that the
Gaito holding is “no longer viable and should be revisited[,]” our Pennsylvania
Supreme Court noted Gaito’s viability in Smith v. Pennsylvania Board of Probation




1
  Nevertheless, even if Riley had preserved the issue he now seeks to assert, we would conclude
that it lacks merit. Riley’s reliance on Robinson v. California, 370 U.S. 660 (1962), is misplaced.
In Robinson, the United States Supreme Court struck down a statute that criminalized the status of
being a drug addict, irrespective of whether an individual possessed or used illegal drugs. Thus,
contrary to Riley’s argument, Robinson does not support the proposition that it is unlawful or
improper to consider an addicted parolee’s drug-related sentence violations. Here, the Parole
Board’s consideration of Riley’s “unresolved drug and/or alcohol issues” was not because he is an
addict, but because he utilized controlled substances and was convicted, for a second time, of
possession with intent to deliver controlled substances. Additionally, while this, in and of itself,
is a sufficient basis to justify the Parole Board’s credit denial, see Smoak v. Talaber, 193 A.3d
1160, 1164-65 (Pa. Cmwlth. 2018), the Parole Board also considered Riley’s new conviction for
possession with intent to deliver drugs, the same offense as his original conviction, in its decision
to deny credit. C.R. at 71. Therefore, the Parole Board provided a sufficient basis for denying
Riley credit for time spent at liberty on parole.


                                                 4
& Parole, 171 A.3d 759 (Pa. 2017), when it continued to utilize its allocation
guidelines, on which this Court continues to rely.
      Here, when Riley was paroled, he had 799 days remaining on his sentence and
his maximum sentence date was September 27, 2019. There is no dispute that Riley
was in custody on the new criminal charges and the Parole Board warrant from
August 29, 2018, to March 25, 2020. Additionally, Riley does not dispute that he
failed to satisfy bail requirements on the new charges. The Parole Board provided
Riley credit for one day, August 29, 2018, to August 30, 2018, because he was
detained solely on the Parole Board’s warrant. The remaining 573 days of the time
he spent in pre-trial custody (August 30, 2018, to March 25, 2020) are properly
credited to his new sentence. In denying Riley credit for time spent at liberty on
parole, the Parole Board added the remaining 798 days Riley owed on his original
sentence to his maximum sentence. As his original maximum sentence date was
September 27, 2019, this resulted in a recalculated parole violation maximum
sentence date of June 1, 2022.       We discern no error in the Parole Board’s
recalculation of Riley’s maximum sentence date.
      Accordingly, the Parole Board’s decision is affirmed.




                                             ______________________________
                                             STACY WALLACE, Judge




                                         5
               IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lance Riley,                                 :
                           Petitioner        :
                                             :
           v.                                :      No. 1115 C.D. 2021
                                             :
Pennsylvania Parole Board,                   :
                        Respondent           :




                                        ORDER


               AND NOW, this 21st day of July, 2022, the order of the Pennsylvania
Parole Board, dated August 5, 2021, is AFFIRMED.




                                          ______________________________
                                          STACY WALLACE, Judge